ACCEPTED
                                                                                                                                                                                 03-15-00386-CV
                                                                                                                                                                                         7919025
                                                                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                                                                 AUSTIN, TEXAS
                                                                                                                                                                           11/20/2015 9:29:21 AM
                                                                                                                                                                               JEFFREY D. KYLE
                                                                                                                                                                                          CLERK




                                                                                                                                  FILED IN
                                                                                                                          3rd COURT OF APPEALS
                                                                                                                               AUSTIN, TEXAS
E LIZABETH R. B. S TERLIN G                                                                                               11/20/2015   9:29:21 AM
                                                                                                                                    512.475.4152
A SSISTANT A TTO RN EY G ENERAL                                                                       elizabeth.sterling@texasattorneygeneral.gov
                                                                                                                              JEFFREY D. KYLE
                                                                                                                                     Clerk

                                                              November 20, 2015


Jeffrey D. Kyle
Clerk, Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:        Court of Appeals Number: 03-15-00386-CV
           Trial Court Case Number: D-1-GN-09-002116

Style: Harris County Hospital District
       v. Public Utility Commission of Texas

Dear Mr. Kyle:

In response to your letter dated November 4, 2015, Kellie Billings-Ray will be
presenting oral argument on behalf of the Public Utility Commission of
Texas in the above-styled cause on December 16, 2015 at 1:30 p.m.


                                                               Sincerely yours,

                                                               /s/Elizabeth R. B. Sterling
                                                               Elizabeth R. B. Sterling
                                                               Assistant Attorney General
                                                               State Bar No. 19171100
                                                               Environmental Protection Division
                                                               512.463.2012
                                                               512.457.4616 (fax)
                                                               elizabeth.sterling@texasattorneygeneral.gov




      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v
Mr. Jeffry Kyle
November 20, 2015
Page 2

                                                         Certificate of Service

      I hereby certify that on this the 20th day of November 2015, a true and
  correct copy of this letter was served on the following counsel electronically,
  through an electronic filing service and by email.


  HARRIS COUNTY ATTORNEY’S OFFICE
  Bruce S. Powers
  Texas Bar. No.
  1019 Congress, 15 th Fl.
  Houston, Texas 77002
  713.274.5144
  713.755.8924 (fax)
  e-mail: bruce.powers@cao.hetx.net

  A TTORNEYS FOR H ARRIS C OUNTY H OSPITAL D ISTRICT


                                                                                                 /s/ Elizabeth R. B. Sterling
                                                                                                 Elizabeth R. B. Sterling




      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v